Monks, J.
Appellee was prosecuted and acquitted of the crime of obtaining a bill of exchange by false pretenses.
The court gave to the jury thirty-four instructions *501at the request of appellee, to the giving of which appellant excepted. The exception was to the instructions given as an entirety, and not to each instruction separately. The giving of these instructions is assigned as error.
Under the well settled rule, unless all of said thirty-f.our instructions were, erroneous this appeal cannot be sustained. Lawrence v. Van Buskirk, 140 Ind. 481, and cases cited.
It is not claimed by appellant that all of said instructions are erroneous, and objections are only urged against part of them. Some of said instructions correctly stated the law and, under the rule, we can not review the action of the trial court in giving the others, however erroneous they may be.
The appeal is therefore not sustained.